

117 S2425 RS: Suicide Prevention Lifeline Improvement Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 128117th CONGRESS1st SessionS. 2425IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Reed (for himself, Mr. Moran, Mr. Luján, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsSeptember 21, 2021Reported by Mrs. Murray, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Public Health Service Act to ensure the provision of high-quality service through the Suicide Prevention Lifeline, and for other purposes.1.Short titleThis Act may be cited as the Suicide Prevention Lifeline Improvement Act of 2021.2.Suicide Prevention Lifeline(a)PlanSection 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) is amended—(1)by redesignating subsection (c) as subsection (e); and(2)by inserting after subsection (b) the following:(c)Plan(1)In generalFor purposes of maintaining the suicide prevention hotline under subsection (b)(2), the Secretary shall develop and implement a plan to ensure the provision of high-quality service.(2)ContentsThe plan required by paragraph (1) shall include the following:(A)Quality assurance provisions, including—(i)clearly defined and measurable performance indicators and objectives to improve the responsiveness and performance of the hotline, including at backup call centers; and(ii)quantifiable timeframes to track the progress of the hotline in meeting such performance indicators and objectives.(B)Standards that crisis centers and backup centers must meet—(i)to participate in the network under subsection (b)(1); and(ii)to ensure that each telephone call, online chat message, and other communication received by the hotline, including at backup call centers, is answered in a timely manner by a person, consistent with the guidance established by the American Association of Suicidology or other guidance determined by the Secretary to be appropriate.(C)Guidelines for crisis centers and backup centers to implement evidence-based practices including with respect to followup and referral to other health and social services resources.(D)Guidelines to ensure that resources are available and distributed to individuals using the hotline who are not personally in a time of crisis but know of someone who is.(E)Guidelines to carry out periodic testing of the hotline, including at crisis centers and backup centers, during each fiscal year to identify and correct any problems in a timely manner.(F)Guidelines to operate in consultation with the State department of health, local governments, Indian tribes, and tribal organizations.(3)Initial plan; updatesThe Secretary shall—(A)not later than 6 months after the date of enactment of the Suicide Prevention Lifeline Improvement Act of 2021, complete development of the initial version of the plan required by paragraph (1), begin implementation of such plan, and make such plan publicly available; and(B)periodically thereafter, update such plan and make the updated plan publicly available..(b)Transmission of data to CDCSection 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) is amended by inserting after subsection (c) of such section, as added by subsection (a) of this section, the following:(d)Transmission of data to CDCThe Secretary shall formalize and strengthen agreements between the National Suicide Prevention Lifeline program and the Centers for Disease Control and Prevention to transmit any necessary epidemiological data from the program to the Centers for Disease Control and Prevention, including local call center data, to assist the Centers in suicide prevention efforts..(c)Authorization of appropriationsSubsection (e) of section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) is amended to read as follows:(e)Authorization of appropriations(1)In generalTo carry out this section, there are authorized to be appropriated $113,600,000 for each of fiscal years 2022 through 2024.(2)AllocationOf the amount authorized to be appropriated by paragraph (1) for each of fiscal years 2022 through 2024, at least 80 percent shall be made available to crisis centers..3.Pilot program on innovative technologies(a)Pilot program(1)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall carry out a pilot program to research, analyze, and employ various technologies and platforms of communication (including social media platforms, texting platforms, and email platforms) for suicide prevention in addition to the telephone and online chat service provided by the Suicide Prevention Lifeline.(2)Authorization of appropriationsTo carry out paragraph (1), there is authorized to be appropriated $5,000,000 for the period of fiscal years 2022 and 2023.(b)ReportNot later than 2 years after the date on which the pilot program under subsection (a) commences, the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall submit to Congress a report on the pilot program. With respect to each platform of communication employed pursuant to the pilot program, the report shall include—(1)a full description of the program;(2)the number of individuals served by the program;(3)the average wait time for each individual to receive a response;(4)the cost of the program, including the cost per individual served; and(5)any other information the Secretary determines appropriate.4.HHS study and reportNot later than 2 years after the Secretary of Health and Human Services begins implementation of the plan required by section 520E–3(c) of the Public Health Service Act, as added by section 2(a)(2) of this Act, the Secretary shall—(1)complete a study on—(A)the implementation of such plan, including the progress towards meeting the objectives identified pursuant to paragraph (2)(A)(i) of such section 520E–3(c) by the timeframes identified pursuant to paragraph (2)(A)(ii) of such section 520E–3(c); and(B)in consultation with the Director of the Centers for Disease Control and Prevention, options to expand data gathering from calls to the Suicide Prevention Lifeline in order to better track aspects of usage such as repeat calls, consistent with applicable Federal and State privacy laws; and(2)submit a report to Congress on the results of such study, including recommendations on whether additional legislation or appropriations are needed.5.GAO study and report(a)In generalNot later than 2 years after the Secretary of Health and Human Services begins implementation of the plan required by section 520E–3(c) of the Public Health Service Act, as added by section 2(a)(2) of this Act, the Comptroller General of the United States shall—(1)complete a study on the Suicide Prevention Lifeline; and(2)submit a report to Congress on the results of such study.(b)Issues To be studiedThe study required by subsection (a) shall address—(1)the feasibility of geolocating callers to direct calls to the nearest crisis center;(2)operation shortcomings of the Suicide Prevention Lifeline;(3)geographic coverage of each crisis call center;(4)the call answer rate of each crisis call center;(5)the call wait time of each crisis call center;(6)the hours of operation of each crisis call center;(7)funding avenues of each crisis call center;(8)the implementation of the plan under section 520E–3(c) of the Public Health Service Act, as added by section 2(a) of this Act, including the progress towards meeting the objectives identified pursuant to paragraph (2)(A)(i) of such section 520E–3(c) by the timeframes identified pursuant to paragraph (2)(A)(ii) of such section 520E–3(c); and(9)service to individuals requesting a foreign language speaker, including—(A)the number of calls or chats the Lifeline receives from individuals speaking a foreign language;(B)the capacity of the Lifeline to handle these calls or chats; and(C)the number of crisis centers with the capacity to serve foreign language speakers, in house.(c)RecommendationsThe report required by subsection (a) shall include recommendations for improving the Suicide Prevention Lifeline, including recommendations for legislative and administrative actions.6.DefinitionIn this Act, the term Suicide Prevention Lifeline means the suicide prevention hotline maintained pursuant to section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c).1.Short titleThis Act may be cited as the Suicide Prevention Lifeline Improvement Act of 2021.2.Suicide Prevention Lifeline(a)ActivitiesSection 520E–3(b) of the Public Health Service Act (42 U.S.C. 290bb–36c(b)) is amended—(1)in paragraph (1)—(A)by inserting supporting and before coordinating; and(B)by striking crisis intervention services and inserting mental health crisis intervention services, including appropriate follow-up services,;(2)in paragraph (2), by striking ; and and inserting a semicolon;(3)in paragraph (3), by striking the period and inserting a semicolon; and(4)by adding at the end the following:(4)improving awareness of the program for suicide prevention and mental health crisis intervention services, including by conducting an awareness initiative and ongoing outreach to the public; and(5)improving the collection and analysis of demographic information, in a manner that protects personal privacy, consistent with applicable Federal and State privacy laws, in order to understand disparities in access to the program among individuals who are seeking help..(b)PlanSection 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) is amended— (1)by redesignating subsection (c) as subsection (e); and (2)by inserting after subsection (b) the following:(c)Plan(1)In generalFor purposes of supporting the crisis centers under subsection (b)(1) and maintaining the suicide prevention hotline under subsection (b)(2), the Secretary shall develop and implement a plan to ensure the provision of high-quality services.(2)ContentsThe plan required by paragraph (1) shall include the following:(A)Program evaluation, including performance measures to assess progress toward the goals and objectives of the program and to improve the responsiveness and performance of the hotline, including at backup call centers.(B)Requirements that crisis centers and backup centers must meet—(i)to participate in the network under subsection (b)(1); and(ii)to ensure that each telephone call and applicable other communication received by the hotline, including at backup call centers, is answered in a timely manner, consistent with evidence-based guidance or other guidance or best practices, as appropriate.(C)Specific recommendations and strategies for implementing evidence-based practices, including with respect to follow-up and communicating the availability of resources in the community for individuals in need.(D)Criteria for carrying out periodic testing of the hotline during each fiscal year, including at crisis centers and backup centers, to identify and address any problems in a timely manner.(3)ConsultationIn developing requirements under paragraph (2)(B), the Secretary shall consult with State departments of health, local governments, Indian Tribes, and Tribal organizations.(4)Initial plan; updatesThe Secretary shall—(A)not later than 1 year after the date of enactment of the Suicide Prevention Lifeline Improvement Act of 2021, complete development of the initial plan under paragraph (1) and make such plan publicly available; and(B)periodically thereafter, update such plan and make the updated plan publicly available..(c)Data to assist State and local agenciesSection 520E–3 of the Public Health Service Act (42 U.S.C. 290bb-36c) is amended by inserting after subsection (c) of such section, as added by subsection (b) of this section, the following: (d)Data to assist State and local suicide prevention activitiesThe Secretary shall ensure that the aggregated information collected and any applicable analyses conducted under subsection (b)(5), including from local call centers, as applicable, are made available in a useable format to State and local agencies in order to inform suicide prevention activities..(d)Authorization of appropriationsSubsection (e) of section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c), as redesignated by subsection (b)(1), is amended by striking $7,198,000 for each of fiscal years 2018 through 2022 and inserting such sums as may be necessary for each of fiscal years 2023 through 2027.3.HHS reportNot later than 2 years after the Secretary of Health and Human Services submits the plan under subsection (c)(1) of section 520E–3 of the Public Health Service Act, as added by section 2(b)(2) of this Act, the Secretary shall submit a report to Congress on the progress made on meeting the objectives identified pursuant to subsection (c)(2)(A)(i) of such section 520E–3 and recommendations on improving the program, including improvements to enhance data collection and usage.4.GAO study and report(a)In generalNot later than 2 years after the Secretary of Health and Human Services begins implementation of the plan required by section 520E–3(c)(1) of the Public Health Service Act, as added by section 2(b)(2) of this Act, the Comptroller General of the United States shall complete a study on the Suicide Prevention Lifeline and submit a report to Congress on the results of such study.(b)ContentThe study required by subsection (a) shall include what is known about—(1)the feasibility of routing calls to the Suicide Prevention Lifeline to the nearest appropriate crisis center based on the physical location of the contact;(2)capacity of the Suicide Prevention Lifeline;(3)State and regional variation with respect to access to crisis call centers described in section 520E–3(b)(1) of the Public Health Service Act (42 U.S.C. 290bb–36c(b)(1)), including wait times, answer times, hours of operation, and funding sources; (4)the implementation of the plan under section 520E–3(c) of the Public Health Service Act, as added by section 2(b)(2) of this Act, including the progress toward meeting the objectives in such plan; and(5)capacity of the Suicide Prevention Lifeline to handle calls from individuals with limited English proficiency.5.DefinitionIn this Act, the term Suicide Prevention Lifeline means the suicide prevention hotline maintained pursuant to section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c).September 21, 2021Reported with an amendment